Case: 21-50507     Document: 00516411055         Page: 1     Date Filed: 07/28/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                  No. 21-50507                          July 28, 2022
                                Summary Calendar                       Lyle W. Cayce
                                                                            Clerk

   Bravern Ray Winston,

                                                           Plaintiff—Appellant,

                                       versus

   Hill County District Attorney Mark Pratt; Bobby Lumpkin,
   Director, Texas Department of Criminal Justice,
   Correctional Institutions Division; Board of Pardons
   and Paroles,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 6:20-CV-367


   Before Southwick, Graves, and Oldham, Circuit Judges.
   Per Curiam:*
          Bravern Winston, Texas inmate # 1928284, appeals the district
   court’s denial of his application for a certificate of appealability (“COA”).


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50507         Document: 00516411055        Page: 2   Date Filed: 07/28/2022




                                     No. 21-50507


   The district court had dismissed Winston’s 42 U.S.C. § 1983 suit as frivolous
   and his motions for reconsideration were denied. We point out that the
   requirement for a COA set out in 28 U.S.C. § 2253(a) applies in “a habeas
   corpus proceeding or a proceeding under 28 U.S.C. § 2255 before a district
   judge”; there is no need to seek a certificate of appealability in a civil case
   such as this one.
          We treat Winston’s application for a COA as a notice of appeal. He
   gains little from our recasting, though, because after considering his brief, we
   dismiss the appeal as frivolous. See 5TH CIR. R. 42.2; Howard v. King, 707
   F.2d 215, 220 (5th Cir. 1983) (holding an appeal without arguable merit to be
   frivolous).




                                          2